DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 15/734,956 filed 12/03/2020 in which claims 40-54 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40, 43, 44, 47, 50, 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde et al (US 2016/0338039 A1) in view of Kim et al (US 2015/0223270 A1).

Regarding claim 40, Van Der Velde teaches
receiving, by a user equipment and from a primary cell (PCell), a radio resource control (RRC) reconfiguration message, wherein the RRC reconfiguration message comprises information associated with at least one candidate primary secondary cell (PSCell), at least one access trigger (Van Der Velde: Fig. 3a and 4; [0075], UE receives from PCell RRC reconfiguration comprising candidate PSCell and trigger events) and;
detecting a trigger event based on the at least one access trigger, selecting one of the at least one candidate PSCell based on the trigger event; and perform random access to the selected PSCell (Van Der Velde: Fig. 3a and 4; [0081]-[0084], UE detects event trigger, selects PSCell and performs random access procedure on PSCell).  
	Van Dee Velde does not explicitly disclose the RRC reconfiguration message comprises at least one access control parameter and performing random access using the at least one access control parameter.
	Kim teaches RRC reconfiguration message comprising at least one access control parameter and performing random access using the at least one access control parameter (Kim: Figs. 4-5 and 8; [0052], [0065] UE receives RRC reconfiguration message from MeNB comprising secondary mobility control information sMCI used in random access procedure).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Van der Velde wherein the RRC reconfiguration message comprises at least one access control parameter and performing random access using the at least one access control parameter as disclosed by Kim to provide a system for performing random access in a UE for a small cell in dual connectivity or inter-eNB carrier aggregation (Kim: Abstract).

Regarding claim 47, Van Der Velde teaches an apparatus (Van Der Velde: Fig. 1 and 16; UE), comprising: one or more processors; and one or more memories including computer program code, the one or more memories and the computer program code configured to, with the one or more processors, cause the apparatus to at least: 
receive, from a primary cell (PCell), a radio resource control (RRC) reconfiguration message, wherein the RRC reconfiguration message comprises information associated with at least one candidate primary secondary cell (PSCell), at least one access trigger (Van Der Velde: Fig. 3a and 4; [0075], UE receives from PCell RRC reconfiguration comprising candidate PSCell and trigger events); 
detect a trigger event based on the at least one access trigger; select one of the at least one candidate PSCell based on the trigger event; and perform random access to the selected PSCell (Van Der Velde: Fig. 3a and 4; [0081]-[0084], UE detects event trigger, selects PSCell and performs random access procedure on PSCell).  
	Van Dee Velde does not explicitly disclose the RRC reconfiguration message comprises at least one access control parameter and performing random access using the at least one access control parameter.
	Kim teaches RRC reconfiguration message comprising at least one access control parameter and performing random access using the at least one access control parameter (Kim: Figs. 4-5 and 8; [0052], [0065] UE receives RRC reconfiguration message from MeNB comprising secondary mobility control information sMCI used in random access procedure).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Van der Velde 
  
Regarding claim 55, Van Der Velde teaches an apparatus (Van Der Velde: Fig. 1 and 15; eNB), comprising: one or more processors; and one or more memories including computer program code, the one or more memories and the computer program code configured to, with the one or more processors, cause the apparatus to at least: 
send, to a user equipment, a radio resource control (RRC) reconfiguration message, wherein the RRC reconfiguration message comprises information associated with at least one candidate primary secondary cell (PSCell), at least one access trigger (Van Der Velde: Fig. 3a and 4; [0075], UE receives from PCell RRC reconfiguration comprising candidate PSCell and trigger events); 5Docket No. NC105670-US-PCT Customer No. 73658 
cause the user equipment to select a PSCell upon detection of a trigger event based on the at least one access trigger; and cause the user equipment to perform random access to the selected PSCell (Van Der Velde: Fig. 3a and 4; [0081]-[0084], UE detects event trigger, selects PSCell and performs random access procedure on PSCell).  
	Van Dee Velde does not explicitly disclose the RRC reconfiguration message comprises at least one access control parameter and performing random access using the at least one access control parameter.
Kim: Figs. 4-5 and 8; [0052], [0065] UE receives RRC reconfiguration message from MeNB comprising secondary mobility control information sMCI used in random access procedure).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Van der Velde wherein the RRC reconfiguration message comprises at least one access control parameter and performing random access using the at least one access control parameter as disclosed by Kim to provide a system for performing random access in a UE for a small cell in dual connectivity or inter-eNB carrier aggregation (Kim: Abstract).
.
Regarding claims 43 and 50, Van Der Velde teaches during the random access to the selected PSCell, monitoring quality of other candidate PSCell; in an instance in which a quality of a cell satisfies a criterion, aborting the ongoing access attempt to the selected PSCell and initiating random access to the cell which quality satisfying the criterion (Van Der Velde: Fig. 4:405 , [0032], [0063], [0081], during RA to a selected PSCell, if failed, selecting another PSCell based on measurements hence changing the selected PSCell).

Regarding claims 44 and 51, Van Der Velde teaches during the random access to the selected PSCell, monitoring quality of the PCell and other candidate PSCell; in an instance in which the quality of the PCell is below a configured threshold and quality of Van Der Velde: Fig. 4:405 , [0032], [0063], [0081], during RA to a selected PSCell, if failed, selecting another PSCell based on measurements hence changing the selected PSCell)  

Claims 41, 42, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde et al (US 2016/0338039 A1) in view of Kim et al (US 2015/0223270 A1) in further view of Axmon et al (US 2021/0153082 A1).

Regarding claims 41 and 48, Van Der Velde in view of Kim does not explicitly disclose swapping the roles of the PCell and the selected PSCell such that the PCell becomes PSCell and the selected PSCell becomes PCell.
	Axmon teaches swapping the roles of the PCell and the selected PSCell such that the PCell becomes PSCell and the selected PSCell becomes PCell (Axmon: [0069]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Van Der Velde in view of Kim by swapping the roles of the PCell and the selected PSCell such that the PCell becomes PSCell and the selected PSCell becomes PCell as disclosed by Axmon to provide a system for effective handover in dual connectivity system (Axmon: [0065]-[0067]).  

Regarding claims 42 and 49, Van Der Velde teaches removing the PSCell upon detection of a trigger event (Van Der Velde: Fig. 7, [0121], [0123], [0143] removing Scells).  

Claims 45, 46, 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde et al (US 2016/0338039 A1) in view of Kim et al (US 2015/0223270 A1) in further view of Kim et al (US 2019/0098543 A1) (hereinafter Kim270)..

Regarding claims 45 and 52, Van Der Velde teaches during the random access to the selected PSCell, monitoring quality of the PCell and other candidate PSCell (Van Der Velde: Fig. 4; [0081]).
Van Der Velde does not explicitly disclose in an instance in which the quality of the PCell is below a configured threshold for a configured period of time and the quality of none of the candidate PSCell is above another configured threshold, triggering radio link failure.  
Kim270 teaches in an instance in which the quality of the PCell is below a configured threshold for a configured period of time and the quality of none of the candidate PSCell is above another configured threshold, triggering radio link failure (Kim: Fig. 8; [0044]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Van Der Velde in view of Kim wherein in an instance in which the quality of the PCell is below a 

Regarding claims 46 and 53, Van Der Velde in view of Kim and Kim270 teaches in response to maximum number of random access attempts being reached on the selected PSCell, perform at least one of: in response to a quality of at least one of the candidate PSCells being above a configured threshold, initiating random access to a candidate PSCell with best quality; and in response to a quality of none of the candidate PSCells being above a configured threshold, indicating a failed PSCell access to the PCell (Kim270: Fig. 8; [0044]).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478